PER CURIAM.
This appeal is from an order appointing a receiver and the disposition by that officer of funds in his hands, of which it is not denied or disputed that he had the proper custody, and control, subject to the order of the court. Upon the argument here only two findings of fact by the trial court were challenged, and it is sufficient to say, with reference to the conclusions reached in this respect, that they are suffi-' ciently supported by the evidence, and that the order appealed from must be affirmed.
Order affirmed.